Objections to cost bill overruled July 14, 1925.                       ON OBJECTIONS TO COST BILL.                             (237 P. 1118.) Messrs. Nichols, Hallock  Donald, for the objections.
Mr. George E. Davis and Mr. H.M. Cake, contra.
The appellants have objected to the cost bill of the defendant Orchards Water Company. No objection is made to any particular item but to the entire cost bill. The contention of the appellants is that no costs or disbursements should be allowed to the respondents because it is inequitable to do so. Section 567, Oregon Laws, provides that the costs shall follow the event of the suit, unless the court directs otherwise. The respondent was, therefore, justified in filing its bill of costs and disbursements. We think it is entitled to recover from the appellants the amount claimed in its cost bill, and it is so ordered.                                        COSTS TAXED. *Page 300